DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barklow (US 2016/0213959).
Barklow discloses a garment (144; Figs. 1-5) as in claim 1, formed of a fabric (fabric panel(s) 100, 102; Fig. 1 and paragraphs 0039-0040) that permits passage of inhaled and exhaled breath therethrough [0039-0040], comprising:
a) a portion of said garment (100, 102) optionally configurable between a first mode wherein said portion is folded away from the mouth and nose of a wearer of said garment (see first mode shown in Fig. 5) and a second mode wherein said portion is 
b) an element of a medical filtration material (filter 106) disposed within said portion such that said element is positioned in the pathway of said inhaled and exhaled breath when said garment is in said second mode (see Figs. 1-4; paragraph 0043).
Regarding claim 2, the garment of Barklow is in the form of a turtleneck garment (see Figs. 2-5) having a turtleneck collar (formed by panels 100,102) wherein said portion is part of said turtleneck collar and is folded over the remainder of said turtleneck collar when said garment is in said first mode (Fig. 5) and is unfolded from said remainder of said turtleneck collar when said garment is in said second mode (Fig. 4).
Regarding claim 3, Barklow discloses that the element of medical filtration material (106) is N95 [0043, 0061].
Regarding claim 4, the garment of Barklow comprises a pouch (pocket formed by layers 108 and 104; paras. 0041, 0042, 0044) disposed within said portion for receiving and removably retaining said element of medical filtration material (106) (see Fig. 3; paras. 0043-0044 and 0059).
Regarding claim 5, the garment of Barklow comprises a deformable nose bridge insert (110) disposed in said portion (para. 0045, 0049; Fig. 4).
Regarding claim 6, see embodiments of Figs. 6-9.  The elongated tail portion 146 forms a drawcord as claimed, and the slot 148 forms a releasable catch disposed within the portion as in claim 6 (see tail portion 146 in Fig. 6, 7, or 8) [0077-0078]. Slot 148 forms a releasable catch as broadly recited in claim 6 [0077, 0078].

Regarding claim 8, the fabric is formed by knitting (paras. 0039-0040 disclose the panels 100 and 102 are made of knit fabric).
Barklow discloses a method of forming a respiratory mask as in claim 10, comprising providing a garment (144) formed of a fabric (fabric panel(s) 100, 102; Fig. 1 and paragraphs 0039-0040) that permits passage of inhaled and exhaled breath therethrough [0039-0040], a portion of said garment being optionally configurable between a first mode wherein said portion is folded away from the mouth and nose of a wearer of said garment (Fig. 5) and a second mode wherein said portion is disposed over the mouth and nose of a wearer of said garment (Fig. 4), said garment further including an element of a medical filtration material (106) disposed within said portion such that said element is positioned in the pathway of said inhaled and exhaled breath when said garment is in said second mode (Fig. 4); and b) unfolding said portion from said first mode (Fig. 5) to said second mode (Fig. 4) [0023, 0029-0030, 0056, 0057, 0058]. (Note the folding disclosed in paras. 0023 and 0057)
	Regarding claim 11, the garment is in the form of a turtleneck garment having a turtleneck collar (see Figs. 1-5; para. 0073) wherein said portion is part of said turtleneck collar and is folded over the remainder of said turtleneck collar when said garment is in said first mode (Fig. 5) and is unfolded from said remainder of said turtleneck collar when said garment is in said second mode (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barklow (US 2016/0213959) in view of Solle et al (US 2018/0168258).
	Barklow discloses a garment as in claim 1, in the form of a turtleneck collar, but does not disclose that the garment includes an attached bodice as in claim 8.
	Solle et al disclose a garment in the form of a face covering having a medical filtration material therein (see Abstract, paras. 0020, 0023), the face coving forming a collar or turtleneck structure (see Figs. 2, 4, 6A-6B).  Solle discloses that the garment comprises a bodice (26; Figs. 6A-6B) attached to the turtleneck structure (collar) so that a shirt or jacket can be provided and the wearer can easily position the fabric construction for use [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bodice attached to the turtleneck collar of Barklow in order to provide an attached upper body garment for greater coverage while provide for convenient positioning of the turtleneck collar for use over the mouth and nose, as taught by Solle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose garments having filters, comprising structures similar to that claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY VANATTA/Primary Examiner, Art Unit 3732